Citation Nr: 1431029	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  14-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for equilibrium disability.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a kidney disorder.  

6.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  

7.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


REMAND

The Veteran had active service from February 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A February 2012 rating decision THAT granted service connection for bilateral hearing loss and evaluated it as noncompensably disabling, effective from August 13, 2010.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran contends that his service-connected hearing loss is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim is required to allow for further development of the record.  

The Veteran was afforded a VA audiological examination in February 2012.  On examination, the audiological evaluation revealed the right and left ear puretone thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 20, 10, 50, 70 and 65, respectively.  In his January 2014 substantive appeal, the Veteran indicated that his hearing loss had worsened since his last examination.  Also, in the June 2014 Informal Hearing Presentation (IHP), the Veteran, through his representative, requested a new VA audiological evaluation, noting that his last VA audiological evaluation was no longer contemporaneous.   

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's assertion that his hearing acuity has worsened since his last audiological evaluation, and given that it has been over two years since the last VA examination, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553  (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, by an August 2013 rating decision, the RO denied service connection for peripheral neuropathy of the right and left lower and upper extremities, a right and left foot and ankle condition, a left knee condition, degenerative disc disease of the low back, a neck condition, a bilateral eye condition, breathing problems, hypertension, a deviated septum, seizures, shingles, blood clots, a kidney condition, a colon ulcer, vasculitis, and asbestos.  The RO also denied the Veteran's petition to reopen his previously denied claims for service connection for equilibrium symptoms and obsessive compulsive disorder, as well as a claim for a total disability rating based on individual unemployability.  In correspondence dated in September 2013, and statements made in a January 2014 substantive appeal, the Veteran appears to disagree with the denial of his claims for service connection for hypertension, peripheral neuropathy of the right and left upper and lower extremities, a bilateral eye condition, kidney problems, as well as the denial of his petition to reopen his claim for service connection for equilibrium disability.  These statements can be construed as a notice of disagreement (NOD) with the August 2013 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of whether new and material evidence has been received sufficient to reopen the Veteran's claim for equilibrium disability, as well as his claims seeking service connection for hypertension, peripheral neuropathy of the upper and lower extremities, a bilateral eye condition, and kidney problems should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any identified and existing records of VA treatment pertaining the Veteran's service-connected hearing loss from the Bay Pines VA Healthcare System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's hearing loss has on his ability to work and his daily activities.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

3. Furnish the Veteran an SOC regarding the claims for entitlement to service connection or hypertension; entitlement to service connection for peripheral neuropathy of the right and left upper extremities; entitlement to service connection for peripheral neuropathy of the right and left lower extremities; entitlement to service connection for a bilateral eye condition; entitlement to service connection for kidney problems; and whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for equilibrium disability.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.  

4. Following completion of the above, re-adjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

